DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 03/31/2021, have been entered.
Applicant’s statement of common ownership under 35 U.S.C. 102(b)(2)(c) has caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-4 and 8-10 as being unpatentable over Hee et al. (WO 2015/020348 A). Applicants perfection of the foreign priority date through submission of a certified English translation of the priority documents has caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-3, 5, and 8-10 as being unpatentable over Lee et al. (KR 2015/0072768 A).
	Claims 6-7 have been cancelled.
	Claims 1-5 and 8-10 are pending in the application.
	

Response to Arguments
Applicants arguments have overcome each and every rejection of record set forth in the Non-final office action dated 08/04/2021. However, a search of the prior art has caused a new ground of rejection set forth in the office action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2011/0117549 A).
With respect to claim 1, Park teaches an organic electric element comprising a first electrode, a hole transporting layer (a hole injection layer), an emission auxiliary layer (a hole transporting layer), a light emitting layer, and a second electrode (Figure 1 and page 8, lines 291-294), and the compound of the invention is in the auxiliary light emitting layer (page 21, line 865), and is represented by Formulae 1 and 2 (page 11) which are pictured below.

    PNG
    media_image1.png
    388
    311
    media_image1.png
    Greyscale

In Formula 1, A is represented by Formula 2, R1 is a hydrogen atom (page 4, line 150), Ar1 is a C12 biphenyl group (page 5, lines 170-171), L is a phenylene linking group (page 5, lines 176-179), and n is 2 (page 4, line 145).
In Formula 2, X an oxygen atom (page 4, line 134) and R is a hydrogen atom (page 4, lines 134-135).
This forms the compound below.

    PNG
    media_image2.png
    421
    420
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when X is oxygen, L3, L5, Ar2, and Ar4 are all C6 aryl (phenyl) groups, L2 and L4 are single bonds, and Ar1 and Ar3 are represented by formula 1a, when Y is a sulfur atom.
Park includes each element claimed, with the only difference between the claimed invention and Park being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a material for an organic light emitting device which obtains high efficiency and blue light emission with improved color purity (page 21, lines 855-857), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Park teaches the organic electric element of claim 1, and Formula 1 is represented by Formula 5, as pictured above.
With respect to claim 3, Park teaches the organic electric element of claim 1, and Formula 1 is represented by Formula 10, as pictured above.
With respect to claim 4, Park teaches the organic electric element of claim 1, as discussed above. Park also teaches that in Formula 2, any R group may combine with an adjacent group to form a ring (page 4, lines 144-146). In this sense, the formula of Park could also be used to form a compound of instant Formula 13, and Park reads on the claim.
With respect to claim 5, Park teaches the organic electric element of claim 1, and the compound is identical to instant P-65.
With respect to claim 8, Park teaches the organic electric element of claim 1, and the organic layer is formed by spin coating (page 9, lines 343-346).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form the organic layer using the spin-coating method, as taught by Park.
With respect to claim 9, Park teaches the organic electric element of claim 1, and a control unit for driving the display device and the display device comprises the organic electric element of claim 1 (page 12, lines 475-477).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a control unit for driving the display device and use the organic electric element in a display device, as taught by Park.
With respect to claim 10, Park teaches the electronic device of claim 9, and the organic electric element is an OLED (page 7, line 257).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the organic electric element of Park .
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015/041492 A1 – See Formula 1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/R.S./
Examiner, Art Unit 1786